Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-18, 20, and 21 are pending.
	Claims 14-17 and 20 are withdrawn.
	Claims 1-13, 18, and 21 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1-5, 7-13, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Kufer et al. (US PG PUB 2010/0150918, publication date: 06/17/2010) in view of Sockolosky et al. (PNAS, 109(40): 16095-16100, 2012, IDS) is maintained.

The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kufer et al. (US PG PUB 2010/0150918, publication date: 06/17/2010) in view of Sockolosky et al. (PNAS, 109(40): 16095-16100, 2012, IDS), as applied to claims 1-5, 7-13, 18, and 21, and further in view of Revets et al. (US PGPUB 2009/0281277, publication date: 11/12/2009) is maintained.

Nonstatutory Double Patenting


Response to Arguments
In Applicant Arguments, dated 02/11/2021, Applicant asserts that “Sockolosky fused Fc receptor (FcRn) binding peptides to a simple monomeric fluorescent protein, mKate, a protein which is not analogous to Kufer’s bispecific antibody construct. As the instant application teaches at page 3, in contrast to the mKate protein, a T cell engaging bispecific antibody construct is a much more complex structure, which requires for its functionality the correct formation of the binding domain to allow binding to specific epitopes on both the T cell and the target antigen on a cancer cell to result in the cytotoxic elimination of the target cell. There was no teaching or suggestion in Sockolosky for a person of ordinary skill in the art to add FcRn binding peptides to a molecule that has bispecific binding function on both ends like the presently claimed bispecific antibody construct. A person of ordinary skill would realize that the results Sockolosky obtained with mKate cannot be extrapolated to a complex multifunctional protein, like Kufer’s bispecific antibody construct that contains two binding sites targeting T cells and cancer cells.” Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated in the Abstract of Sockolosky et al., “the importance of therapeutic recombinant proteins in medicine has led to a variety of tactics to increase their circulation time or to enable routes of administration other than injection. One clinically successful tactic to improve both protein circulation and delivery is to fuse the Fc domain of IgG to therapeutic in vivo studies are necessary, however, to realize fully the potential of the FcBP fusion platform.” Sockolosky et al. effectively teach a platform for improving the circulation time of therapeutic proteins, and Sockolosky et al. also specifically teach that said platform may be used to increase the circulation times for a variety of protein therapeutics. Even though Sockolosky et al. only teach the preparation of a single FcBP/therapeutic protein, specifically the fusion of “a model fluorescent protein, monomeric Katushka (mKate)” with an FcBP, one of ordinary skill in the art would readily appreciate that the FcBP of Sockolosky et al. could be used to increase the half-life of other therapeutic proteins. As such one of ordinary skill in the art would have been motivated to modify the bispecific single chain antibody construct of Kufer et al. to comprise one of more of the FcBPs of 
With respect to Applicant’s assertion that Sockolosky et al. is not analogous art, according to MPEP 2141.01(a)(i), “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is ‘analogous prior art’ for the purpose of analyzing the obviousness of the subject matter at issue. ‘Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.’ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.’ Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” It is submitted that in the instant case, Sockolosky et al. is from the same field of endeavor as the claimed invention, because both Sockolosky et al. and the claimed invention both relate to the preparation of recombinant therapeutic proteins that have increased half-life. Furthermore given that the claimed invention 
Applicant further asserts that “Sockolosky speculates on the usefulness of the FcRn binding peptides for use with protein therapeutics ‘whose termini are not involved in receptor binding…,’ apparently acknowledging that the peptides may interfere with binding of molecules to which they are attached. Applicants maintain that if this is not a teaching away by Sockolosky to use the FcRn binding peptides on constructs comprising both N- and C-terminal ends involved in binding, like that of the claimed construct, it falls short of the required motivation for a person of ordinary skill to attach Sockolosky’s FcRn binding peptides to Kufer’s construct.” These arguments have been fully considered but are not deemed persuasive. As indicated above one of ordinary skill in the art would have been motivated to modify the bispecific single chain antibody construct of Kufer et al. to comprise one of more of the FcBPs of Sockolosky et al., because there would have been a reasonable expectation that such a modification would have increased the half-life of the bispecific single chain antibody construct of Kufer et al. Furthermore one of ordinary skill in the art appreciates that fusing antigen-binding proteins to other proteins or peptides may have an adverse effect on receptor binding; however this concern is simply not sufficient to preclude one of ordinary skill in the art from modifying the invention of Kufer et al. with the FcBPs of Sockolosky et al., given that Sockolosky’s FcRn binding peptides increase the half-life of therapeutic proteins. Applicant is reminded that the rationale for supporting a determination of obviousness under 35 U.S.C. 103 only requires a reasonable expectation of success, not a certainty of success. Also at p. 16099, Sockolosky et al. indicate that FcBP fusion may be an effective strategy for protein therapeutics whose termini are not or next-generation protein therapeutics including small antibody fragments and engineered protein scaffolds (emphasis added).” So even though Sockolosky et al. indicate that FcBP fusions may be appropriate for protein therapeutics whose termini are not involved in receptor binding, Sockolosky et al. clearly state that FcBP fusions may be appropriate for protein therapeutics that are antibody molecules. 
With respect to the teachings of Stork et al., Applicant asserts that “the ABD from Streptococcal protein G is a different protein than the FcRn binding peptides present in the claimed antibody construct. The ABD, as disclosed by Stork is incomparable, because as the application teaches, see WO 2016/016415 at page 2, first paragraph, the fusion of an ABD of a bacterial source is to be avoided because it may increase the immunogenicity of the antibody construct, and it is generally agreed within the art that immunogenicity must be minimized in order to allow for a long-lasting efficacy of a protein based compound in a patient, such as the claimed antibody construct.” It is noted that in at least some clinical settings, the fusion of an ABD from a bacterial source to an antibody may lead to undue immunogenicity; however the teachings of Stork et al. are not offered to provide motivation to fuse an antigen-binding domain to an ABD from Streptococcal protein G. As indicated in the Non-Final Rejection, dated 08/11/2020, “[a]lthough the ABD of Stork et al. is distinct from the instantly recited FcRn binding proteins, the teachings of Stork et al. are significant, because said teachings provide evidence that the instantly claimed invention would be functional. Based upon the teachings of Stork et al., one of ordinary skill in the art would reason that bispecific antibodies may be modified with small binding proteins that increase the half-life of said bispecific antibodies without sacrificing function. In other words based upon the evidence provided by Stork et al., one of ordinary skill in the art would not conclude that anti-target antigen/anti-CD3 bispecific 
Applicant also asserts that “Kufer does not teach or suggest a need for enhancing half-life of their bispecific antibody constructs or how such a need would need to be solved. Certainly, prior to the present disclosure, there was no suggestion in the art to use neonatal Fc receptor (FcRn) binding peptides to extend half-life in a construct designed to target and kill cancer cells.” This argument has been fully considered but is not deemed persuasive. At [0163], Kufer et al. teach that “[a]nother major challenge in the development of drugs such as the pharmaceutical composition of the invention is the predictable modulation of pharmacokinetic properties. To this end, a pharmacokinetic profile of the drug candidate, i.e. a profile of the pharmacokinetic parameters that effect the ability of a particular drug to treat a given condition, is established. Pharmacokinetic parameters of the drug influencing the ability of a drug for treating a certain disease entity include, but are not limited to: half-life, volume of distribution, hepatic first-pass metabolism and the degree of blood serum binding. The efficacy of a given drug agent can be influenced by each of the parameters mentioned above.” As such Kufer et al. suggest that the half-life of drug may influence efficacy, and at the Abstract, Sockolosky et al. teach that “[t]he importance of therapeutic recombinant proteins in medicine has led to a variety of tactics to increase their circulation time…” As previously indicated Sockolosky et al. teach that the half-life of a drug may be increased by fusing said drug to an FcBP. As such one of ordinary skill in the art would have had ample motivation to modify the bispecific antibody construct of Kufer et al. to further comprise the FcBPs of Sockolosky et al., because such a modification would be expected to improve the half-life of the bispecific antibody construct of Kufer et al.

The claim rejections under 35 U.S.C. 103 have been deemed appropriate and are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642